NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

KEVIN MICHAEL ROSE,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-977
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark R. Wolfe,
Judge.



PER CURIAM.

             Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011); State v. King,

426 So. 2d 12 (Fla. 1982); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d
1054 (Fla. 2d DCA 2002); Desmond v. State, 576 So. 2d 743 (Fla. 2d DCA 1991);

McMillan v. State, 832 So. 2d 946 (Fla. 5th DCA 2002); Hart v. State, 761 So. 2d 334

(Fla. 4th DCA 1998); Coleman v. State, 485 So. 2d 1342 (Fla. 1st DCA 1986).



CASANUEVA, CRENSHAW, and BLACK, JJ., Concur.